WEIS, Circuit Judge,
dissenting.
The court sitting in banc found that the Pennsylvania Rules of Civil Procedure governing post-judgment garnishment were constitutionally lacking with respect to exemptions. Before the mandate of this court issued, the Pennsylvania Supreme Court amended the rules which, as I read them, now meet the objections cited by the majority. Indeed, the opinion sur denial of defendants’ motion for vacation of judgment does not find fault with the newly drafted rules insofar as they apply to exemptions.
The majority opinion was restricted to the exemption claim issues brought before the court by Mrs. Finberg and did not address the merits of any other substantive matters raised by the uncertified class. Because her contention that the Pennsylvania rules did not provide due process lost its validity with the enactment of the amendments, Mrs. Finberg no longer has a justiciable claim. As to her, the matter is moot, and the exemption issue is, therefore, no longer a proper basis upon which to certify a class.
This court must review the controversy before it in light of the rules as they now exist, not as they were when the suit commenced in the district court, or when the appeal was first filed. Hall v. Beals, 396 U.S. 45, 48, 90 S.Ct. 200, 201, 24 L.Ed.2d 214 (1969); United States v. The Schooner Peggy, 5 U.S. (1 Cranch) 103, 2 L.Ed. 49 (1801). In Hall, the Supreme Court held that a controversy was moot because the Colorado statute under attack was amended before the appeal was determined. There, as here, the constitutional standard had not changed and there, as here, the enactments said to contravene the Constitution had been revised so that the conflict no longer existed. The Court noted that as far as the appellants were concerned, “nothing in the Colorado legislative scheme as now written adversely affects either their present inter*102ests, or their interests at the time this litigation was commenced.” Id. To the same effect, see Kremens v. Bartley, 431 U.S. 119, 128-29, 97 S.Ct. 1709, 1714-15, 52 L.Ed.2d 184 (1977). The same result should obtain here.
In promulgating procedural rules, the Pennsylvania Supreme Court acts in its legislative capacity, see Supreme Court of Virginia v. Consumers Union of the United States, Inc., 446 U.S. 719, 731, 100 S.Ct. 1967, 1974, 64 L.Ed.2d 641 (1980), and its enactments have the force of statutes, 42 Pa.Cons.Stat.Ann. § 1722(b) (Purdon 1980). As presently written, the rules require adequate notice of exemptions and prompt disposition of claims invoking them, two conditions mandated by the majority opinion. “The case has therefore lost its character as a present, live controversy of the kind that must exist if we are to avoid advisory opinions on abstract propositions of law.” Hall v. Beals, supra, 396 U.S. at 48, 90 S.Ct. at 201.
The fact that the change in the rules occurred after the majority’s opinion was filed does not remove the basis for a declaration of mootness. This court unquestionably may change its judgment before the mandate becomes effective, Alphin v. Henson, 552 F.2d 1033, 1035 (4th Cir.), cert. denied, 434 U.S. 823, 98 S.Ct. 67, 54 L.Ed.2d 80 (1977), and, indeed, in one instance, recalled its mandate years after it had issued. American Iron & Steel Institute v. EPA, 560 F.2d 589 (3d Cir. 1977), cert. denied, 435 U.S. 914, 98 S.Ct. 1467, 55 L.Ed.2d 505 (1978). The fact that the Pennsylvania rules were amended at such a late stage in the appellate proceedings, therefore, does not deprive this court of the power to act.
It is asserted that Mrs. Finberg’s case is not moot because other members of a class that might be certified could assert that the amended rules still deny due process when defenses to post-judgment proceedings other than exemptions are raised. That, however, is not relevant to Mrs. Finberg’s claim — the only one that was the subject of the majority opinion. As the Court observed in United States Parole Commission v. Geraghty, 445 U.S. 388, 401, 100 S.Ct. 1202, 1211, 63 L.Ed.2d 479 (1980) and Deposit Guaranty National Bank v. Roper, 445 U.S. 326, 332-33, 100 S.Ct. 1166, 1170-71, 63 L.Ed.2d 427 (1980), for Article III mootness purposes, we must approach cases on an issue by issue basis. Mootness on one issue does not moot all, and, conversely, the continued viability of some issues does not breathe life into those that are no longer justiciable.
When Mrs. Finberg’s substantive claim is isolated, it becomes clear that both aspects of the test for mootness are satisfied. County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979). The alleged violation of the rights of debtors claiming exemptions has been remedied, and there is no reason to suspect that the new rules will be revoked. Thus, whatever might remain of the uncertified class claims, none of the Finberg substantive contentions survive the promulgation of the amended rules. The possibility that other judgment debtors may incur different alleged violations is of no consequence. While it is true that the existence of their claims precludes an order withdrawing the majority opinion in its entirety, that part deciding a constitutional issue that is now moot should be vacated. Kremens v. Bartley, supra, 431 U.S. at 137, 97 S.Ct. at 1719.
The majority also expresses some reluctance to vacate its opinion because precedential value will be lost. But no matter how thoughtful or learned they may be, we are not authorized to issue advisory opinions, and as Mrs. Finberg’s claim now stands, the majority opinion falls into that category.
Main Road v. Aytch, 565 F.2d 54 (3d Cir. 1977), is not pertinent except insofar as it demonstrates why a contrary result should be reached here. In that case the informal rules were promulgated by the defendant, a party to the suit, shortly after this court remanded to the district court for that very purpose. Id. at 56; Main Road v. Aytch, 522 F.2d 1080, 1090 (3d Cir. 1975). Moreover, the proposed regulations in Main Road were adopted by an administrative agency *103whose policies tend to change with each shift in supervisory personnel. Here, on the other hand, the rules are the creation of a governmental body whose policy reflects an institutional permanence equivalent to our own — indeed, a court whose history antedates ours by more than two hundred years. It bears repeating that the state Supreme Court is not a party to this case and the defendants had no power to change the rules. Therefore, it cannot be said that this is a case of “voluntary cessation of allegedly illegal conduct” where the defendants are “free to return to [their] old ways.” United States v. W. T. Grant Co., 345 U.S. 629, 632, 73 S.Ct. 894, 897, 97 L.Ed. 1303 (1953).
The vigorous, energetic, and prompt efforts on the part of the Pennsylvania Supreme Court and its Procedural Rules Committee to amend its rules to comply with the majority opinion call for commendation. The court and its committee responded quickly to the majority decision which caused substantial disruption to long established commercial practices in the state. I have not the slightest concern that so responsible a court will withdraw its changes should we vacate our opinion, and the majority does not disagree with me on this point.
It does seem to me that in addition to the strong legal basis for declaring Mrs. Fin-berg’s claim to be moot, respect for a sister court calls for that course of action. Courtesy and precedent in this situation go hand in hand.
I would vacate the judgment of the court, withdraw the opinions, and remand to the district court for consideration of class certification on such issues as might remain.